HELD BY
THE COOItT:
That the concurrent testimony óf. the witnesses on both sides essentially agrees that the wind was blowing a gale from about northwest. That the bark was lying at anchor, tailing with the channel on its eastern or southern side near the edge of the Romer shoal. That the brigantine was coming into the harbor without a pilot, and made no attempt to avoid the bark until so near her as to be unable to cross her bows or stem, or to lower her sails or drop her anchor. That where witnesses stand numerically equal in their assertions of contradictory facts, the law does not regal’d disinterested evidence prima facie adequate to the support of the prosecution, to have been counterbalanced and nullified by the opposing testimony of a party in interest. That the testimony of the master and mate of the brigantine is therefore entitled to less credit than that of the master and mate of the Water Lily in respect to the state of the atmosphere and time and manner in which the two vessels came into collision. That there is nothing in the proofs showing any culpable or even censurable neglect in the navigation or keeping of the bark preceding or connected with bringing her to anchor or in keeping her so lying at the time of the collision, or that she was anchored across the channel, or that any misconduct at the time induced or promoted the injury inflicted upon her. That the crew of the brigantine were guilty of gross carelessness in running into the harbor in the night time, upon a heavy wind, and without a pilot; and the blamableness of the act would be aggravated if the night really was of the blustering, dark, and snowy character represented by the claimant. That the facts as to the purchase of the vessel by the claimant are insufficient to prove that He acquired title to her clear of the lien attaching to Her for the damages of the collision. That the objection as to the limitation of the state act is inapplicable, that act having respect to demands and claims on contract, and not to those resting upon tort, without regard to the incongruity of understanding that legislation to have control of remedies administered in national courts in execution of their own jurisdiction. Decree for libelant, with a reference to ascertain the damages.